DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Applicant(s) Response to Official Action 
The response filed on 09/30/2021 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.















Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 12 & 14-16, the Applicant argues Ichigaya and/or Ikai do not disclose:
“an inter predicted image of a block unit including a prediction signal is generated” [Remarks: Page 5]

Examiner’s Response:
Regarding claims 12 & 14-16, the Examiner contends:
Ichigaya discloses generating an inter predicted image (i.e., p and/or b pictures – see applicant’s spec., para. [0063]) of a block unit (i.e., MB consisting of p and/or b pictures) including a prediction signal (i.e., prediction signal via chroma/luma components) by using inter prediction (Ichigaya: Sec. 2, [2.1], paras. 2, 3-4, 6; Sec. 2.3, [2.3.1] & Sec. 2.5, [2.5.1] disclose using inter prediction to generate a predicted image [i.e., p and/or b pictures] of a macroblock including a prediction residual signal via chroma/luma components.). Please See additional citations of Ichigaya and Ikai below.



















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya et al., (“Video coding technology proposal by NHK and Mitsubishi”: JCT-VC meeting; 15-4-2010 - 23-4-2010; Dresden; (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16 )) in view of Ikai et al., (US 2013/0077884 A1). 
	
As per claim 12, Ichigaya discloses an image encoding device for block-dividing and encoding an original image (i.e., input frame) of a frame unit (i.e., MB) constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), the image encoding device comprising: 
a predictor circuitry (Fig. 2-1) configured to generate an inter predicted image (i.e., p and/or b pictures – see applicant’s spec., para. [0063]) of a block unit (i.e., MB consisting of p and b pictures) including a prediction signal (i.e., prediction signal via chroma/luma components) by an inter prediction that performs signal prediction for each pixel signal (i.e., luma/chroma components) of the original image (i.e., input frame) of the block unit (Ichigaya: Sec. 2, [2.1], paras. 2, 3-4, 6; Sec. 2.3, [2.3.1] & Sec. 2.5, [2.5.1] disclose performing inter prediction for each chroma/luma component of the input frame of a macroblock consisting of p/b pictures to generate a predicted image [i.e., p/b picture].); 
a weighted average filter processor configured to generate a block of a new predicted image by performing a (chroma/luma components) of a block of the inter predicted image by using inter predicted image (Ichigaya: Sec. 2.7, [2.7.1]-[2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter on the predicted image to generate a block of a new predicted image.);  
a prediction residual signal generator circuitry configured to calculate an error of each prediction signal of the block of the inter predicted image after the (Ichigaya: [2.1], [2.3.1], [4.1.3]; Figs. 2-1, 2-2, 4-1; A coding scheme based on motion compensated prediction [i.e., error calculating] coding using a loop-filter for all pixels of the macroblock. The prediction residual signal of each divided macroblock is generated.); and 
(Ichigaya: Fig. 2-1; [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes among different block sizes.); and 
a transformation selection applier circuitry configured to selectively apply a plurality of types of transformation processes for a divided sub-block of the prediction residual signal according to the sub-block division (Ichigaya: Fig. 2-1; [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Orthogonal transform [DCT/DST] determination to selectively apply either DCT or DST type transformations corresponding to the filter process using 1-bit flag signaling to select between orthogonal transformation processes among different block sizes.).
However Ichigaya does not explicitly disclose a weighted average filter process using weighting factors to a prediction signal of a block of the inter predicted image by using a decoded neighboring signal neighboring to the block of the inter predicted image.
Further, Ikai is in the same field of endeavor and teaches a weighted average filter process using weighting factors to a prediction signal (i.e., filter target pixel) of a block of the inter predicted image by using a decoded neighboring signal (i.e., decoded pixels) neighboring to the block of the inter predicted image (Ikai: Paras. [0096], [0097], [0103], [0109] disclose using a decoded inter predicted image of an inter block via frame memory to apply a filter that calculates a weighted average using weighting factors corresponding to values of a filter target pixel and of decoded pixels located around the filter target pixel to the block of the inter predicted image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ichigaya and Ikai before him or her, to modify the image encoder decoder system of Ichigaya to include the weighted average filter process using weighting factors feature as described in Ikai. The motivation for doing so would have been to improve coding efficiency by providing filtering techniques that reduce various types of noise.  







	As per claim 14, Ichigaya discloses an image decoding device for decoding a signal encoded by block-dividing a frame constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), the image decoding device comprising:
a predicter circuitry configured to generate an inter predicted image (i.e., p and/or b pictures – see applicant’s spec., para. [0063]) of a block unit (i.e., MB consisting of p and b pictures) including a prediction signal by inter prediction that performs signal prediction for each pixel signal of the block unit (Ichigaya: [2.4], [2.4.1.2], “Intra coding”; “Global planer prediction”; Fig. 2-7; A neighboring pixel non-reference prediction without using a decoded neighboring signal. Instead, uses constructed neighboring samples.); 
a weighted average filter processor configured to generate a block of a new predicted image by performing a inter predicted image by using inter predicted image (Ichigaya: Sec. 2, [2.1], paras. 2, 3-4, 6; Sec. 2.3, [2.3.1] & Sec. 2.5, [2.5.1] disclose performing inter prediction for each chroma/luma component of the input frame of a macroblock consisting of p/b pictures to generate a predicted image [i.e., p/b picture].); 
an inverse transformation selection applier circuitry configured to selectively apply a plurality of types of inverse transformation processes according to a sub-block division to transformation coefficients of a prediction residual signal that has been sub-block-divided by an image encoding side, and to generate a sub-block of the prediction residual signal (Ichigaya: Fig. 2-2; [2.5.1], [2.5.2], [2.6]; Inverse orthogonal transform [DCT/DST] determination to selectively apply either DCT or DST type transformations corresponding to the filter process of a reconstructed macroblock that is block divided at the encoder side seen in Fig. 2-1 and generating a divided macroblock of the prediction residual signal.); and 
a block reconfigurer circuitry configured to reconfigure a block corresponding to the block size of the block unit based on the sub-block of the prediction residual signal (Ichigaya: Fig. 2-1; [2.1], [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes among different block sizes by block division.).
However Ichigaya does not explicitly disclose a weighted average filter process using weighting factors to a prediction signal of a block of the inter predicted image by using a decoded neighboring signal neighboring to the block of the inter predicted image.
Further, Ikai is in the same field of endeavor and teaches a weighted average filter process using weighting factors to a prediction signal (i.e., filter target pixel) of a block of the inter predicted image by using a decoded neighboring signal (i.e., decoded pixels) neighboring to the block of the inter predicted image (Ikai: Paras. [0096], [0097], [0103], [0109] disclose using a decoded inter predicted image of an inter block via frame memory to apply a filter that calculates a weighted average using weighting factors corresponding to values of a filter target pixel and of decoded pixels located around the filter target pixel to the block of the inter predicted image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ichigaya and Ikai before him or her, to modify the image encoder decoder system of Ichigaya to include the weighted average filter process using weighting factors feature as described in Ikai. The motivation for doing so would have been to improve coding efficiency by providing filtering techniques that reduce various types of noise.  
	
As per claim 15, An image encoding method for block-dividing and encoding an original image of a frame unit constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), the image encoding method comprising: 
generating an inter predicted image of a block unit including a prediction signal by an inter prediction that performs signal prediction for each pixel signal of the original image of the block unit (Ichigaya: Sec. 2, [2.1], paras. 2, 3-4, 6; Sec. 2.3, [2.3.1] & Sec. 2.5, [2.5.1] disclose performing inter prediction for each chroma/luma component of the input frame of a macroblock consisting of p/b pictures to generate a predicted image [i.e., p/b picture].); 
generating a block of a new predicted image by performing a inter predicted image by using the inter predicted image (Ichigaya: Sec. 2.7, [2.7.1]-[2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter on the predicted image to generate a block of a new predicted image.); 
calculating an error of each prediction signal of the block of the inter predicted image after the (Ichigaya: [2.1], [2.3.1], [4.1.3]; Figs. 2-1, 2-2, 4-1; A coding scheme based on motion compensated prediction [i.e., error calculating] coding using a loop-filter for all pixels of the macroblock. The prediction residual signal of each divided macroblock is generated.); 
generating a prediction residual signal of the block unit (Ichigaya: [2.1], [2.3.1], [4.1.3]; Figs. 2-1, 2-2, 4-1; A prediction residual signal of each divided macroblock is generated.); 
dividing the prediction residual signal of the block unit (Ichigaya: Fig. 2-1; [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes among different block sizes.); and 
selectively applying a plurality of types of transformation processes for a divided sub-block of the prediction residual signal according to the sub-block division (Ichigaya: Fig. 2-1; [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Orthogonal transform [DCT/DST] determination to selectively apply either DCT or DST type transformations corresponding to the filter process using 1-bit flag signaling to select between orthogonal transformation processes among different block sizes.).
However Ichigaya does not explicitly disclose a weighted average filter process using weighting factors to a prediction signal of a block of the inter predicted image by using a decoded neighboring signal neighboring to the block of the inter predicted image.
Further, Ikai is in the same field of endeavor and teaches a weighted average filter process using weighting factors to a prediction signal (i.e., filter target pixel) of a block of the inter predicted image by using a decoded neighboring signal (i.e., decoded pixels) neighboring to the block of the inter predicted image (Ikai: Paras. [0096], [0097], [0103], [0109] disclose using a decoded inter predicted image of an inter block via frame memory to apply a filter that calculates a weighted average using weighting factors corresponding to values of a filter target pixel and of decoded pixels located around the filter target pixel to the block of the inter predicted image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ichigaya and Ikai before him or her, to modify the image encoder decoder system of Ichigaya to include the weighted average filter process using weighting factors feature as described in Ikai. The motivation for doing so would have been to improve coding efficiency by providing filtering techniques that reduce various types of noise.  

	As per claim 16, An image decoding method for decoding a signal encoded by block-dividing a frame constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), the image decoding method comprising: 
generating an inter predicted image of a block unit including a prediction signal by an inter prediction that performs signal prediction for each pixel signal of the block unit (Ichigaya: Sec. 2, [2.1], paras. 2, 3-4, 6; Sec. 2.3, [2.3.1] & Sec. 2.5, [2.5.1] disclose performing inter prediction for each chroma/luma component of the input frame of a macroblock consisting of p/b pictures to generate a predicted image [i.e., p/b picture].); 
generating a block of a new predicted image by performing a inter predicted image by using inter predicted image (Ichigaya: Sec. 2.7, [2.7.1]-[2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter on the predicted image to generate a block of a new predicted image.); 
selectively applying a plurality of types of inverse transformation processes according to a sub-block division to transformation coefficients of a prediction residual signal that has been sub-block-divided by an image encoding side (Ichigaya: Fig. 2-2; [2.5.1], [2.5.2], [2.6]; Inverse orthogonal transform [DCT/DST] determination to selectively apply either DCT or DST type transformations corresponding to the filter process of a reconstructed macroblock that is block divided at the encoder side seen in Fig. 2-1.); 
generating a sub-block of the prediction residual signal (Ichigaya: Fig. 2-2; [2.5.1], [2.5.2], [2.6]; Inverse orthogonal transform [DCT/DST] determination to selectively apply either DCT or DST type transformations corresponding to the filter process of a reconstructed macroblock that is block divided, generating a divided macroblock of the prediction residual signal.); and 
reconfiguring a block corresponding to the block size of the block unit based on the sub-block of the prediction residual signal (Ichigaya: Fig. 2-1; [2.1], [2.5], [2.5.1], [2.5.2]; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes among different block sizes by block division.).
However Ichigaya does not explicitly disclose a weighted average filter process using weighting factors to a prediction signal of a block of the inter predicted image by using a decoded neighboring signal neighboring to the block of the inter predicted image.
Further, Ikai is in the same field of endeavor and teaches a weighted average filter process using weighting factors to a prediction signal (i.e., filter target pixel) of a block of the inter predicted image by using a decoded neighboring signal (i.e., decoded pixels) neighboring to the block of the inter predicted image (Ikai: Paras. [0096], [0097], [0103], [0109] disclose using a decoded inter predicted image of an inter block via frame memory to apply a filter that calculates a weighted average using weighting factors corresponding to values of a filter target pixel and of decoded pixels located around the filter target pixel to the block of the inter predicted image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ichigaya and Ikai before him or her, to modify the image encoder decoder system of Ichigaya to include the weighted average filter process using weighting factors feature as described in Ikai. The motivation for doing so would have been to improve coding efficiency by providing filtering techniques that reduce various types of noise.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 11-08-2021